Citation Nr: 9910494	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  96-00 367	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for dizziness as a 
manifestation of an undiagnosed illness.

2.  Entitlement to service connection for weakness and 
fatigue as manifestations of an undiagnosed illness.

3.  Entitlement to service connection for nausea as a 
manifestation of an undiagnosed illness.

4.  Entitlement to service connection for headaches as a 
manifestation of an undiagnosed illness.

5.  Entitlement to service connection for multiple joint pain 
as a manifestation of an undiagnosed illness.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel

INTRODUCTION

The veteran had active service from June 1982 to September 
1994, including service in Southwest Asia from January to May 
1991 and from June to September 1991.  He also had unverified 
service in the United States Army Reserve.  The Board of 
Veterans' Appeals (Board) remanded this case in February 
1998.  

The Board notes that in a written statement dated in December 
1996, the veteran appeared to raise a claim concerning 
service connection for diarrhea as a manifestation of an 
undiagnosed illness.  The RO has not yet considered this 
particular symptom along with the other claims for service 
connection raised by the veteran.  Since this matter has not 
been developed or certified for appeal, and inasmuch as it is 
not inextricably intertwined with the issues now before the 
Board on appeal, it is referred to the RO for initial 
consideration.

The Board previously characterized the issues on appeal as 
being service connection for an undiagnosed illness 
manifested by dizziness, weakness, fatigue, nausea, headaches 
and pain in multiple joints.  Should service connection be 
granted for any particular symptom as a manifestation of an 
undiagnosed illness, however, this symptom will be rated by 
analogy to the body system to which it corresponds.  
Therefore, the Board has redesignated the issues currently on 
appeal by separating them, as indicated on the title page.  
This is for purposes of clarity and to assist in evaluating 
the veteran's claims under 38 C.F.R. § 3.317 (1998).  Only 
weakness and fatigue have been grouped together as alleged 
manifestations of an undiagnosed illness, since these 
symptoms are so similar.  In any future rating decisions or 
supplemental statements of the case, the RO should 
characterize the issues currently on appeal just as they 
appear on the title page of this Remand.  

REMAND

The veteran contends that he has the following symptoms which 
are allegedly manifestations of an undiagnosed illness which 
began during his service in the Persian Gulf War in Southwest 
Asia: dizziness, weakness and fatigue, nausea, headaches, and 
pain in multiple joints 

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.103(a) (1998).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining medical records to which the veteran has 
referred and obtaining adequate VA examinations; the Court 
has also stated that the Board must make a determination as 
to the adequacy of the record.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Evidence added to the record since the February 1998 remand 
includes a report of a June 1997 Army Reserve annual medical 
examination of the veteran.  Based on this record, it appears 
that the veteran has had unverified service in the Army 
Reserves, including service since the Persian Gulf War.  It 
is unclear whether the Army Reserve service included one or 
more periods of active duty for training (ACDUTRA), and 
whether all records of medical treatment of the veteran 
during his Army Reserve service have been submitted.  Any 
periods of ACDUTRA should be verified and associated medical 
records should be added to the claims folder.  

The Board also notes that, in a statement received in 
September 1995, the veteran indicated that he had received 
adverse effectiveness reports in his military assignments 
after returning from service in Southwest Asia because of his 
inability to perform his duties as a result of an undiagnosed 
illness.  He does not have copies of the effectiveness 
reports, but has stated his willingness to assist in 
obtaining them.  The effectiveness reports may corroborate 
the veteran's contentions and should be obtained for the 
record.  

The Board noted in its February 1998 remand that, pursuant to 
38 C.F.R. § 3.317, a veteran shall receive compensation from 
VA where he exhibits objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms, 
provided that the disability became manifest during military 
service in the Southwest Asia theater of operations or became 
manifest to a compensable degree through December 31, 2001, 
and where the disability in question cannot be attributed to 
any known clinical diagnosis.  The remand directed that the 
veteran be afforded an examination to determine, to the 
extent possible, whether his medical complaints have been 
clinically confirmed and whether it is at least as likely as 
not that said complaints are related to an undiagnosed, 
chronic illness which had its onset with his service in the 
Persian Gulf War.  

On a VA general examination in May 1998, the veteran 
complained of chronic fatigue, diffuse arthralgias, and a 
history of dizziness and chronic nausea, which had resolved.  
He had full range of motion of the joints without 
abnormality.  The impressions were chronic fatigue, chronic 
diffuse arthralgia, and a history of dizziness and nausea, 
which was resolved.  The examiner opined that the veteran's 
complaints were related to an undiagnosed chronic illness, 
which had its onset with his service in the Persian Gulf War.  
The examiner added that this medical opinion was based upon 
the time course of the veteran's complaints arising strictly 
after his service and the absence of any other abnormality to 
account for the complaints.  However, the examiner did not 
report any objective manifestations of the undiagnosed 
illness, and did not explain the manner in which the 
veteran's complaints of chronic fatigue and chronic diffuse 
arthralgia were clinically confirmed, or alternatively, the 
reasons for an inability to clinically confirm the 
complaints.  Additionally, although the veteran has 
consistently asserted that manifestations of the undiagnosed 
illness include weakness and headaches, the examination 
report does not contain clinical findings with respect to 
weakness and headaches.  

Regarding the veteran's claim concerning weakness and 
fatigue, the Board finds that veteran should be examined 
again to confirm whether he has these symptoms, and, if so, 
for a determination as to whether these symptoms are 
attributable to the diagnosed disability of chronic fatigue 
syndrome or to an undiagnosed illness.  The criteria for 
diagnosing chronic fatigue syndrome appear in 38 C.F.R. § 
4.88a, as revised effective July 15, 1995.  [A new Diagnostic 
Code 6354 was also established so that once service-
connected, disability ratings might be uniformly 
effectuated].  

Specifically, the pertinent VA regulation concerning the 
diagnosis of chronic fatigue syndrome reads as follows:

(a) For VA purposes, the diagnosis of 
chronic fatigue syndrome requires: 

(1)  new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and

(2)  the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and

(3)  six or more of the following: 

(i)	acute onset of the condition, 
(ii)	low grade fever, 
(iii)	nonexudative pharyngitis, 
(iv)	palpable or tender cervical or 
axillary 	lymph nodes, 
(v)	generalized muscle aches or 
weakness, 
(vi)	fatigue lasting 24 hours or 
longer after 	exercise, 
(vii)	headaches (of a type, 
severity, or pattern that is 
different from headaches in the 
pre-morbid state), 
(viii)	migratory joint pains, 
(ix)	neuropsychologic symptoms, 
(x)	sleep disturbance. 

38 C.F.R. § 4.88a (1998).

As detailed below, new VA examinations are also necessary to 
properly evaluate the veteran's other symptoms.

The Board also notes that in December 1996, the RO issued a 
letter to the veteran advising, in part, that he could submit 
medical and nonmedical evidence indicating that he had an 
undiagnosed illness which began either during active service 
in the Southwest Asia theater of operations or within two 
years thereafter.  In April 1997, the VA published a new 
rule, effective retroactively to November 2, 1994, to expand 
the period within which disabilities resulting from 
undiagnosed illnesses suffered by Gulf War veterans must 
become manifest to a compensable degree in order for 
entitlement for compensation to be established.  The 
presumptive period was expanded to December 31, 2001.  62 
Fed. Reg. 23,139 (April 29, 1997).  

In September 1997, the RO wrote to the veteran and, in part, 
notified him of this change in the regulations, and advised 
him to contact the nearest VA regional office for information 
on how to file a new claim.  However, the letter did not 
detail the types of medical evidence (hospital reports, 
doctor's statements, etc.) and nonmedical evidence (reports 
of time lost from work, lay statements concerning changes in 
physical appearance and/or mental attitude, etc.) that he 
could submit in support of his existing claims.  This is the 
sort of the evidence that the veteran may submit in relation 
to the expanded presumptive period.  To ensure due process, 
the RO should issue a new development letter to the veteran, 
again detailing the change in the presumptive period and 
advising him about the types of evidence he may submit in 
support of his existing claims for service connection. 

The Board further notes that following its February 1998 
remand, the veteran submitted a March 1998 statement and 
documents showing that he had received chiropractic treatment 
at Sherman College of Straight Chiropractic since July 1996.  
However, detailed records of the chiropractic treatment have 
not been associated with the claims folder, and these should 
be sought by the RO.  Moreover, to ensure that the veteran's 
claims will receive a fully informed evaluation, all other 
clinical data relating to treatment of the veteran since July 
1996 should also be acquired and reviewed.

Under the circumstances and for the foregoing reasons, the 
case is REMANDED to the RO for the following:

1.  The RO should contact the appropriate 
service department and verify all periods 
of service, including all U.S. Army 
Reserve service and any periods of 
ACDUTRA.  

2.  The RO should arrange for an 
exhaustive service for all records of 
medical treatment of the veteran during 
all periods of service, including 
ACDUTRA.  The efforts to obtain such 
records should be documented.  The RO 
should also obtain copies of any military 
effectiveness reports dated after 
September 1991.  

3.  The RO should issue the veteran a new 
development letter, in accordance with 
VBA Circular 20-92-29 (Revised July 2, 
1997).  Specifically, the veteran should 
again be asked to submit postservice 
medical and nonmedical indications of the 
presence of dizziness, weakness and 
fatigue, nausea, headaches, and/or pain 
in multiple joints that can be 
independently observed or verified.  The 
nonmedical evidence includes but is not 
limited to proof of time lost from work 
and evidence affirming changes in the 
veteran's appearance, physical abilities 
and mental or emotional attitude.  A copy 
of this letter, which should be forwarded 
to the veteran's last known address, 
should be associated with the claims 
file.  

4.  The RO should also specifically 
request the names and addresses of all 
medical care providers, if any, who have 
treated the veteran since July 1996 for 
complaints of dizziness, weakness and 
fatigue, nausea, headaches, and/or pain 
in multiple joints.  After securing the 
necessary releases, the RO should obtain 
these records and associate with the 
claims file those records not already 
contained therein.  These should include 
all such records from Sherman College of 
Straight Chiropractic (2020 Springfield 
Road, P.O. Box 1452, Spartanburg, SC  
29304). 

5.  Any pertinent VA medical records 
documenting treatment of the veteran 
since July 1996 for complaints of 
dizziness, weakness and fatigue, nausea, 
headaches, and/or pain in multiple 
joints, which have not already been 
associated with the claims file, should 
be obtained and made of record.  These 
should include any such records from the 
Augusta VAMC.

6.  Following completion of the above 
development, the veteran should be 
afforded a VA general medical examination 
and a special orthopedic examination 
conforming to the criteria for conducting 
Persian Gulf War examinations outlined in 
a memorandum dated February 6, 1998 and 
outlined in VBA All-Stations letter 98-17 
(2/26/98).  The claims folder, a copy of 
this REMAND and a copy of the February 6, 
1998 memorandum containing the Guidelines 
for Persian Gulf War disability 
examinations must be made available to 
and be reviewed by the examiners prior to 
the examinations.  

General medical examiner: 

(a)  The examiner should note and 
detail all the veteran's reported 
symptoms of dizziness, weakness and 
fatigue, nausea, and headaches.  The 
examiner should provide details 
about the onset, frequency, 
duration, and severity of all these 
symptoms and indicate what 
precipitates and what relieves them.  
The examiner should also detail any 
"non-medical" indicators of each 
of these symptoms, including, but 
not limited to, time lost from work 
and changes in the veteran's 
physical appearance.    

(b)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from dizziness, weakness 
and fatigue, nausea, and/or 
headaches.  

(c). The examiner should 
specifically determine whether it is 
at least as likely as not that the 
veteran has chronic fatigue syndrome 
(see criteria listed above) or 
whether it is at least as likely as 
not that his complaints of weakness 
and fatigue are attributable to 
another known diagnostic entity or 
to an undiagnosed illness. 

(d).  The examiner should also 
determine whether it is at least as 
likely as not that the veteran's 
complaints of dizziness, nausea, and 
headaches are attributable to 
another known diagnostic entity or 
to an undiagnosed illness. 

(e).  Specialist examinations should 
be conducted if indicated.  All 
opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner disagrees 
with any opinions which contradict 
his or hers, including those of the 
VA examiners who examined the 
veteran in January 1995 and May 
1998, the reasons for the 
disagreement should be set forth in 
detail.

Orthopedic examiner: 

(a)  The examiner should note and 
detail all of the veteran's reported 
symptoms of multiple joint pain.  
The examiner should provide details 
about the onset, frequency, 
duration, and severity of all 
complaints relating to multiple 
joint pain, and indicate what 
precipitates and what relieves these 
symptoms.  The examiner should also 
detail any "non-medical" 
indicators of multiple joint pain 
including, but not limited to, time 
lost from work and changes in the 
veteran's physical appearance.    
 
(b)  The orthopedic examiner should 
determine if there are any objective 
medical indications that the veteran 
is suffering from multiple joint 
pain. 

(c). The examiner should 
specifically determine whether it is 
as least as likely as not that the 
veteran's complaints of multiple 
joint pain are attributable to a 
known diagnostic entity.  Symptom-
based "diagnoses" such as (but not 
limited to) arthralgia are not 
considered as diagnosed conditions 
for compensation purposes.  If the 
presence of a diagnostic entity 
responsible for the multiple joint 
pain is not confirmed, the examiner 
should note whether it is at least 
as likely as not that the veteran's 
symptoms of multiple joint pain are 
attributable to an undiagnosed 
illness. 

(d).  Specialist examinations should 
be conducted if indicated.  All 
opinions expressed should be 
supported by reference to pertinent 
evidence.  If the physician 
disagrees with any opinions which 
contradict his or hers, including 
those of the VA examiners who 
examined the veteran in January 1995 
and May 1998, the reasons for the 
disagreement should be set forth in 
detail.

7.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  If an examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered 

8.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claims.  If any action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
concerning all evidence added to the 
record since the last supplemental 
statement of the case.  The SSOC should 
consider the revised regulations under 
38 C.F.R. § 3.317.  The veteran and his 
representative should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
further action until he is informed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras.  8.44-
8.45 and 38.02-38.03.  



		
	R. E. SMITH
	Acting Member, Board of Veterans' Appeals



 

